PER CURIAM.
Larry Ficken ("Husband") appeals the trial court's Judgment and Decree of Dissolution of Marriage that awarded Shirley Ficken ("Wife") a larger share of the marital assets and funds after finding that Husband had committed marital misconduct. In his appeal, Husband argues that (1) the trial court erred in its division of marital property because the trial court ordered Husband to pay half of his pension benefits to Wife without any evidence of what those benefits might be and (2) the trial court failed to consider the factors set forth in § 452.330 and abused its discretion by awarding Husband an inequitable portion of the marital assets as compared to Wife. Finding that the court did not err in its division of marital assets or abuse its discretion, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).